Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on January 27, 2022.
Claims 1-9, 12-14, and 16-19 have been amended.  
Claim 20 has been canceled.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claim 1, there are several issues with this Claim.  First, it is not particularly pointed out or distinctly claimed what statutory category this claim is, and therefore whether it should be rejected under § 101 in step 1.  While the “platform” could be a system, it is not clear whether it is required to be, as it recites “one or more computer systems” as well as different interfaces and then a process (i.e., method) step.  It is unclear how a process step can be part of a “platform,” which implies structure.  Thus, Claim 1 must be rejected under § 112(b) as not being particularly pointed out or distinctly claimed.  Because Claims 2-18 depend upon Claim 1, they are also rejected under § 112(b).     

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-19 are directed toward a system, i.e., apparatus (the “platform” of Claim 1 is construed to be a system as noted in the § 112(b) rejection above).  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 is representative of the independent claims (which include Claim 19) and recites as follows: 
Claim 1.  A crowdfunding platform comprising:
a computer system, the computer system having one or more memories and one or more central processing units (CPUs);
one or more alternative interfaces capable of connecting to one or more alternative networks, the alternative networks not capable of directly operating with the Internet;
one or more Internet interfaces capable of connecting to the Internet;
a crowdfunding operation process that receives text information about a crowdfunding project from one of the alternative interfaces, transforms the text information into one or more Internet queries about the crowdfunding project and sends the Internet queries through one of the Internet interfaces, receives Internet acquired data over one of the Internet interfaces, translates the Internet acquired data into posted information, and sends the posted information over one of the alternative interfaces.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward crowdfunding a project.  Because crowdfunding involves asking or organizing people to donate to fund a project, this is a method of organizing human activity, specifically a commercial or legal interaction (see MPEP § 2106.04(a)(2)(II)(B)) or managing personal behavior or relationships between people (see MPEP § 2106.04(a)(2)(II)(C)).    
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (specifically, a set of computers, some of which are connected to the internet and some of which are not), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, the purpose of the claims is to perform crowdfunding of a project.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention (specifically, sending data between computers, some of which are on the internet and some of which are not).  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of crowdfunding that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of crowdfunding between internet and non-internet enabled devices.    
The dependent claims 2-18 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite further embellishments regarding the crowdfunding project or further embellishments regarding the internet and non-internet enabled devices that send and receive the data.
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1 and 19.  Therefore, Claims 1-19 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Merriman in view of Zamer (US 2015/0310515).

Claim 1.  Merriman teaches: A crowdfunding platform comprising:
a computer system, the computer system having one or more memories and one or more central processing units (CPUs) (see, e.g., ¶ 41 and Figure 1 teaching donation server 14 including processing device 24 and memory 27 with stored instructions 26; see also ¶ 42 and Figure 1 teaching tag server 16);
one or more alternative interfaces capable of connecting to one or more alternative networks, the alternative networks not capable of directly operating with an Internet (see, e.g., ¶s 44-45 teaching that the mobile device may send and receive SMS messaging over a cell tower as an alternative to via internet); 
one or more Internet interfaces capable of connecting to the Internet (see, e.g., ¶ 41 and Figure 1 teaching donation server 14 including processing device 24 and memory 27 with stored instructions 26; see also ¶ 42 and Figure 1 teaching tag server 16);
a crowdfunding operation process that receives text information in a text template format about a crowdfunding project from one of the alternative interfaces, transforms the text information into one or more Internet queries about the crowdfunding project and sends the Internet queries through one of the Internet interfaces, receives Internet acquired data over one of the Internet interfaces, translates the Internet acquired data into posted information, and sends the posted information over one of the alternative interfaces (see, e.g., ¶ 41 and Figure 1 teaching donation server 14 including processing device 24 and memory 27 with stored instructions 26 that is connected to the internet but sends SMS messages to phones, thereby transforming the “text information” into an Internet query and then translating that into posted information that is sent over the alternative interface, i.e., the non-internet format of SMS).
Regarding the limitation of one or more alternative interfaces to one or more alternative networks, the alternative networks not capable of directly operating with an Internet, Examiner notes that Merriman teaches this as described above.  Nevertheless, for the purpose of compact prosecution, Examiner notes that Zamer teaches the use of non-internet enabled devices such as basic feature phones to utilize text (SMS) messages to enter into transactions (see Zamer ¶ 35) that can include charitable contributions (see ¶ 72).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using an alternative interface such as a feature phone to engage in transactions such as charitable donations (as taught by Zamer) as the phones utilizing SMS to engage in crowdfunding and charitable donations (as taught by Merriman).  One of ordinary skill in the art would have been motivated to apply the known technique of using an alternative interface such as a feature phone to engage in transactions such as charitable donations because a feature phone can be an alternative to a smart phone and utilize SMS to engage in financial transactions (see Zamer ¶ 35).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using an alternative interface such as a feature phone to engage in transactions such as charitable donations (as taught by Zamer) as the phones utilizing SMS to engage in crowdfunding and charitable donations (as taught by Merriman), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using an alternative interface such as a feature phone to engage in transactions such as charitable donations as the phones utilizing SMS to engage in crowdfunding and charitable donations, because predictably the feature phone utilizes SMS to engage in the transaction in Zamer just as the phone in Merriman).  See also MPEP § 2143(I)(D).

Claim 2.  The combination of Merriman and Zamer teach the limitations of Claim 1.  Merriman further teaches: A crowdfunding platform, as in Claim 1, where the posted information is in one or more of the following formats: Unstructured Supplementary Service Data (USSD) or Short Message Service (SMS) (see at least ¶s 41 and 44).

Claim 3.  The combination of Merriman and Zamer teach the limitations of Claim 1.  Merriman further teaches: A crowdfunding platform, as in Claim 1, where one or more of the alternative interfaces is connected to one or more of the alternative networks not having Internet capability and the alternative networks are connected to one or more devices that do not have capability to communicate with the Internet (see, e.g., ¶s 44-45 teaching that the mobile device may send and receive SMS messaging over a cell tower as an alternative to via internet).  Alternatively, Zamer teaches this limitation (see Zamer ¶ 35).  

Claim 4.  The combination of Merriman and Zamer teach the limitations of Claim 1.  Merriman further teaches: A crowdfunding platform, as in Claim 1, where the posted information includes one or more of the following: social media information, information about a campaign provider, information about a campaign, scoring information about a campaign, evaluations of a campaign, tracking of campaign status, financial information about a campaign, inquiries about funding, inquiries information for document entry, inquiries for information for contracts, and inquires for information about financing (see, e.g., ¶ 41 teaching an inquiry regarding funding).

Claim 5.  The combination of Merriman and Zamer teach the limitations of Claim 1.  Merriman further teaches: A crowdfunding platform, as in Claim 1, where the posted information includes one or more of the following formats: text, buttons, hyperlinks, templates, tables, graphs, images, an endocheck, an endorsement check page, and an endorsement badge (see ¶s 41 and 44 regarding the transformed information in the form of the SMS message being text).

Claim 6.  The combination of Merriman and Zamer teach the limitations of Claim 5.  Merriman further teaches: A crowdfunding platform, as in Claim 5, where the posted information is the endocheck and the endocheck comprises one or more of the following features: a color-coded indication of a campaign status, campaign scoring information, campaign objectives completed information, endorsements, financial information, and one or more buttons that access more information (see Figures 5-7 teaching campaign objectives and financial information as well as button links that access more information).

Claim 7.  The combination of Merriman and Zamer teach the limitations of Claim 5.  Merriman further teaches: A crowdfunding platform, as in Claim 5, where the posted information is the endorsement check page and the endorsement check page comprises one or more of the following features: a text field, an image, a template, a graph, campaign provider information, historical data, donor contribution information, funding information, and expenditure information (see Figures 5-7 teaching text fields and graphs and campaign provider information as well as donor contribution information and funding information).

Claim 8.  The combination of Merriman and Zamer teach the limitations of Claim 5.  Merriman further teaches: A crowdfunding platform, as in Claim 5, where the posted information is the endorsement check page and the endorsement check page comprises one or more of the following features: a security code, an access code, a trademark, a score, a color- coded score, a funding status, a campaign status, and an emblem (see Figures 5-7 teaching a funding or campaign status).

Claim 10.  The combination of Merriman and Zamer teach the limitations of Claim 1.  Merriman further teaches: A crowdfunding platform, as in Claim 1, that through one or more of the Internet interfaces communicates through the Internet with one or more of the following: government agencies, government programs, non-government organizations (NGO's), financial institutions, banks, loans, grants, aid, investor capital, and donors (see Figures 5-7 teaching communicating with donors).

Claim 11.  The combination of Merriman and Zamer teach the limitations of Claim 1.  Merriman further teaches: A crowdfunding platform, as in Claim 1, where potential donors are identified by one or more of the following: a geographic location of the donor, a donation pattern, one or more donor interests, a prior donation history, a frequency of donations, a donation patterns, one or more characteristics of prior campaign donations, and one or more prior in-kind donations made by a donor (see, e.g., ¶s 57-58 teaching donation based on codes provided where a donor might see them or with an apparel or product that the donor buys, i.e., “one or more donor interests”).

Claim 19.  Merriman teaches: A crowdfunding system comprising:
crowdfunding platform having one or more computer systems, the computer systems having one or more memories and one or more central processing units (CPUs) (see, e.g., ¶ 41 and Figure 1 teaching donation server 14 including processing device 24 and memory 27 with stored instructions 26; see also ¶ 42 and Figure 1 teaching tag server 16);
one or more alternative interfaces each alternative interface capable of connecting the crowdfunding platform to an alternative networks, the alternative network not capable of accessing the internet but capable of communicating with the alternative device, the alternative device not capable of communicating with the Internet (see, e.g., ¶s 44-45 teaching that the mobile device, each with its own interface, may send and receive SMS messaging over a cell tower, i.e., network, as an alternative to via internet);
one or more Internet interfaces connecting the crowdfunding platform to the Internet (see, e.g., ¶ 41 and Figure 1 teaching donation server 14 including processing device 24 and memory 27 with stored instructions 26; see also ¶ 42 and Figure 1 teaching tag server 16); 
a crowdfunding operation process running on the crowdfunding platform (see Figures 5-7 teaching a crowdfunding project running on the platform), the crowdfunding operation process:
receiving alternative information about a crowdfunding project from one of the alternative interfaces in text format (see, e.g., ¶ 44 teaching reading a barcode);
transforming the alternative information into one or more Internet queries about a crowdfunding project (see, e.g., ¶ 44 teaching processing the barcode);
sending the Internet queries over one of the Internet interfaces (see, e.g., ¶ 44 teaching sending the barcode to system 10);
receiving Internet acquired data over one of the Internet interfaces (see, e.g., ¶s 44-46 teaching receiving the information, including as internet content);
translating the Internet acquired data into posted information (see, e.g., ¶s 44 and 59 teaching translating the information into SMS text); and
sending the posted information over one of the alternative interfaces (see, e.g., ¶s 44-46 and 59 teaching sending the SMS information over a cell tower).
Regarding the limitations of alternative interfaces, alternative networks, and alternative devices, all of which are not capable of directly operating with an Internet, Examiner notes that Merriman teaches this as described above.  Nevertheless, for the purpose of compact prosecution, Examiner notes that Zamer teaches the use of non-internet enabled devices such as basic feature phones (which have interface screens and utilize cell phone networks to send and receive data such as SMS) to utilize text (SMS) messages to enter into transactions (see Zamer ¶ 35) that can include charitable contributions (see Zamer ¶ 72).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using an alternative device with interface and network, such as a feature phone, to engage in transactions such as charitable donations (as taught by Zamer) as the phones utilizing SMS to engage in crowdfunding and charitable donations (as taught by Merriman).  One of ordinary skill in the art would have been motivated to apply the known technique of using an alternative interface such as a feature phone to engage in transactions such as charitable donations because a feature phone can be an alternative to a smart phone and utilize SMS to engage in financial transactions (see Zamer ¶ 35).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using an alternative device with interface and network, such as a feature phone, to engage in transactions such as charitable donations (as taught by Zamer) as the phones utilizing SMS to engage in crowdfunding and charitable donations (as taught by Merriman), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using an alternative device with interface and network, such as a feature phone, to engage in transactions such as charitable donations as the phones utilizing SMS to engage in crowdfunding and charitable donations, because predictably the feature phone utilizes SMS to engage in the transaction in Zamer just as the phone in Merriman).  See also MPEP § 2143(I)(D).

Claims 9 and 12-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Merriman in view of Zamer and further in view of Hoang et al. (US 2018/0300763, hereinafter “Hoang”).

Claim 9.  The combination of Merriman and Zamer teach the limitations of Claim 1.  That combination fails to further teach: A crowdfunding platform, as in Claim 1, that through one or more of the Internet interfaces communicates the posted information through the Internet with one or more social media networks.  Nevertheless, it is taught in the prior art to communicate with social media networks (e.g., in a crowdfunding or charitable donation environment).  Hoang, for example, teaches scraping information sources such as social media sites to target and enhance the crowdfunding experience (see, e.g., at least Hoang ¶ 26).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of communicating with social media networks in a crowdfunding or charitable donation environment (as taught by Hoang) in the method of performing crowdfunding and charitable donations (as taught by Merriman and Zamer).  One of ordinary skill in the art would have been motivated to apply the known technique of communicating with social media networks in a crowdfunding or charitable donation environment because the social media data could be analyzed and used to send potential “donors personalized messages tailored to maintain their enthusiasm for the non-profit and its cause to better ensure action in subsequent campaigns” (see Hoang ¶ 4).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of communicating with social media networks in a crowdfunding or charitable donation environment (as taught by Hoang) in the method of performing crowdfunding and charitable donations (as taught by Merriman and Zamer), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using communicating with social media networks in a crowdfunding or charitable donation environment in the method of performing crowdfunding and charitable donations, because predictably the social media data can be utilized as a data source (as taught by Hoang) that informs the targeting of the message of the crowdfunding project as taught by Merriman).  See also MPEP § 2143(I)(D).

Claim 12.  The combination of Merriman and Zamer teach the limitations of Claim 1.  That combination fails to further teach: A crowdfunding platform, as in Claim 1, further comprising at tracker process that tracks one or more of the following: a social media presence, a social media posting, and a social media commentary.  Nevertheless, it is taught in the prior art to track social media posting, commentary, or presence, e.g., in a crowdfunding or charitable donation environment.  Hoang, for example, teaches tracking information sources such as social media sites to target and enhance the crowdfunding experience (see, e.g., at least Hoang ¶ 26 teaching scraping social media posts including of users; see further ¶ 27 teaching the same including tracking particular participants).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of tracking social media data in a crowdfunding or charitable donation environment (as taught by Hoang) in the method of performing crowdfunding and charitable donations (as taught by Merriman and Zamer).  One of ordinary skill in the art would have been motivated to apply the known technique of tracking social media data in a crowdfunding or charitable donation environment because the social media data could be analyzed and used to send potential “donors personalized messages tailored to maintain their enthusiasm for the non-profit and its cause to better ensure action in subsequent campaigns” (see Hoang ¶ 4).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of tracking social media data in a crowdfunding or charitable donation environment (as taught by Hoang) in the method of performing crowdfunding and charitable donations (as taught by Merriman and Zamer), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of tracking social media data in a crowdfunding or charitable donation environment in the method of performing crowdfunding and charitable donations, because predictably the social media data can be utilized as a data source (as taught by Hoang) that informs the targeting of the message of the crowdfunding project as taught by Merriman).  See also MPEP § 2143(I)(D).

Claim 13.  The combination of Merriman and Zamer teach the limitations of Claim 1.  That combination fails to further teach: A crowdfunding platform, as in Claim 1, further comprising a tracker process that uses natural language processing (NLP) and machine learning techniques to analyzed tracked data.  Nevertheless, it is taught in the prior art to track data with machine learning and NLP, e.g., in a crowdfunding or charitable donation environment.  Hoang, for example, teaches tracking information sources such as social media sites to target and enhance the crowdfunding experience (see, e.g., at least Hoang ¶ 26 teaching scraping social media posts including of users, which is text in natural language, to then perform machine learning to forecast and select prospective donors most likely to donate to a campaign).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of tracking information sources such as social media sites and using machine learning in a crowdfunding or charitable donation environment (as taught by Hoang) in the method of performing crowdfunding and charitable donations (as taught by Merriman and Zamer).  One of ordinary skill in the art would have been motivated to apply the known technique of tracking information sources such as social media sites in a crowdfunding or charitable donation environment because the social media data could be analyzed with the machine learning and used to send potential “donors personalized messages tailored to maintain their enthusiasm for the non-profit and its cause to better ensure action in subsequent campaigns” (see Hoang ¶ 4; see also Hoang ¶ 26 teaching scraping social media posts including of users, which is text in natural language, to then perform machine learning to forecast and select prospective donors most likely to donate to a campaign).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of tracking information sources such as social media sites and using machine learning in a crowdfunding or charitable donation environment (as taught by Hoang) in the method of performing crowdfunding and charitable donations (as taught by Merriman and Zamer), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of tracking information sources such as social media sites and using machine learning in a crowdfunding or charitable donation environment in the method of performing crowdfunding and charitable donations, because predictably the social media data can be utilized as a data source, including with machine learning (as taught by Hoang), that provides an input that informs the targeting of the message of the crowdfunding project as taught by Merriman).  See also MPEP § 2143(I)(D).

Claim 14.  The combination of Merriman and Zamer teach the limitations of Claim 1.  That combination fails to teach: A crowdfunding platform, as in Claim 1, further comprising a risk assessment process that performs risk analysis to identify one or more of the following risks: failure to raise enough funding, failure to raise funding on time, weather risks, inefficiencies, transportation risks, fraud, spam, and virus attacks.  Nevertheless, it is taught in the prior art to perform a risk assessment process that performs risk analysis in a crowdfunding environment.  Hoang, for example, teaches performing a risk analysis as part of a risk assessment process (see, e.g., at least Hoang ¶ 28 teaching analyzing data to determine a reliability level for critical participant information; if the information is not sufficiently reliable, it is flagged; Examiner asserts that information that is not sufficiently reliable could be fraudulent).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of performing a risk analysis as part of a risk assessment process in a crowdfunding or charitable donation environment (as taught by Hoang) in the method of performing crowdfunding and charitable donations (as taught by Merriman and Zamer).  One of ordinary skill in the art would have been motivated to apply the known technique of performing a risk analysis as part of a risk assessment process in a crowdfunding or charitable donation environment in a crowdfunding or charitable donation environment because “reliable information, including contact information about backers is an extremely important resource for organizations requiring popular participation” (see Hoang ¶ 28).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of performing a risk analysis as part of a risk assessment process in a crowdfunding or charitable donation environment (as taught by Hoang) in the method of performing crowdfunding and charitable donations (as taught by Merriman and Zamer), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of performing a risk analysis as part of a risk assessment process in a crowdfunding or charitable donation environment in the method of performing crowdfunding and charitable donations, because predictably the risk assessment (as taught by Hoang) can provide an input that informs the targeting of the message of the crowdfunding project as taught by Merriman).  See also MPEP § 2143(I)(D).

Claim 15.  The combination of Merriman, Zamer, and Hoang teach the limitations of Claim 14.  Hoang further teaches: A crowdfunding platform, as in Claim 14, where the risk analysis is performed by machine learning (see, e.g., ¶ 28 teaching using predictive analytics functions 160 to perform the risk assessment; see further ¶ 26 teaching that the predictive analytics functions 160 are based on machine learning algorithms).

Claim 16.  The combination of Merriman, Zamer, and Hoang teach the limitations of Claim 15.  Hoang further teaches: A crowdfunding platform, as in Claim 15, where the machine learning uses [a] multi-dimensional risk database (see ¶ 28 teaching that the analysis of contact information to assess the risk of wrong or duplicate information includes databases that are updated or change over time).

Claim 17.  The combination of Merriman, Zamer, and Hoang teach the limitations of Claim 15.  Hoang further teaches A crowdfunding platform, as in Claim 15, where the machine learning provides one or more risks and one or more of the risks has a risk level (see ¶ 28 teaching that the analysis of contact information to assess the risk of wrong or duplicate information includes levels of flagging information or not flagging information).

Claim 18.  The combination of Merriman, Zamer, and Hoang teach the limitations of Claim 15.  Hoang further teaches: A crowdfunding platform, as in Claim 15, where the machine learning provides a corrective action for one or more of the risks identified (see ¶ 28 teaching that the analysis of contact information to assess the risk of wrong or duplicate information includes flagging information and attempting to directly confirm the data through donor contact).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Objections: 
Claims 1-20 were objected to for various informalities.  Applicant’s amendments have rendered these objections moot and the objections have been withdrawn.  
Claim Rejections - 35 U.S.C. § 112: 
In the previous Office Action, there were many § 112(b) rejections.  Applicant’s amendments have rendered these rejections moot, and they have been withdrawn.
Claim Rejections - 35 U.S.C. § 101:
The claims were previously rejected under § 101 as being directed toward ineligible subject matter without any integration into a practical application or significantly more.  Applicant argues that the claims integrate the abstract idea into a practical application because the claims “transform” textual information into an Internet query about the crowdfunding project and then receives acquired Internet data over the Internet interfaces and translates it into posted information in an alternative interface (see Remarks pages 10-12).  This argument is not persuasive because the information is not “transformed” in the sense of analysis under § 101.  As MPEP § 2106.05(c) states, a “particular transformation” that can determine whether a claim integrates a judicial exception into a practical application requires “a transformation or reduction of a particular article to a different state or thing.  An “article” is a physical object or substance.  In the instant application, textual information from a non-Internet-enabled device is then placed into an Internet query.  No “article” is “transformed or reduced” to “a different state or thing.”  Instead, the textual information remains the same and is merely provided over the Internet on a different device.  Thus, this is not a “transformation” for the purpose of § 101.  Applicant’s arguments are not persuasive and the rejection is maintained.  
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the prior art of record fails to teach that the crowdfunding operation process receives the text information and then transforms the text information into one or more Internet queries about the crowdfunding project and sends the Internet queries through one or more Internet interfaces (see Remarks pages 12-15).  This argument is not persuasive because Merriman does teach such a feature (see, e.g., ¶ 41 and Figure 1 teaching donation server 14 including processing device 24 and memory 27 with stored instructions 26 that is connected to the internet but sends SMS messages to phones, thereby transforming the “text information” into an Internet query and then translating that into posted information that is sent over the alternative interface, i.e., the non-internet format of SMS).  The remainder of Applicant’s arguments are piecemeal in nature, arguing that each of Merriman and Zamer are unlike the instant application but failing to address the combined teachings of Merriman and Zamer.  In response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, these arguments are not persuasive and the rejection is maintained.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627